DETAILED CORRESPONDENCE
Acknowledgements
This Office action is in response to Applicants' filing, on 15 March 2021, of a Request for Continued Examination. 
Claims 1, 5-10, 12, 15-18, and 21-22 are pending ("Pending Claims"). 
Claims 1, 5-10, 12, 15-18, and 21-22 are examined ("Examined Claims").
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s filing on 27 March 2021, of a Request for Continued Examination. Claims 2-4, 11, 13-14, and 19-20 have been cancelled. Amendments to claims 1, 5-6, and 15, have been entered and have been carefully considered. Claims 1, 5-10, 12, 15-18, and 21-22 are pending and are considered below.

Claim Rejections - 35 USC § 103
Applicant argues that with regards to the rejection of claims 1-10, 12, and 21-22 under 35 USC 103 as being unpatentable over Postrel (US 2011/0010238 A1) in view of Alpdemir (US 2004/0006478 A1), Applicant respectfully requests reconsideration of these rejections based on the forgoing amendments and the following arguments.
Claim 1 has been amended to clarify the recited subject matter. Applicant respectfully submits that, neither Postrel nor Alpdemir, alone or in any arguable combination, disclose, teach, or suggest any type of dynamic reward method that comprises monitoring the reward to determine whether the transferability criteria of the reward have been met, and when the criteria have been met, transferring the reward from the end user, wherein the transferring of the reward comprises either (i) trading the reward for a second reward available for issuance by the server, (ii) trading the reward with a second reward issued to a second end user, or (iii) sharing the reward with one or more second end users, and, based on the transfer, reissuing the traded reward by the server. 
The newly added language of claim 1 is based on the language from dependent claims 2-4. The rejection of those claims can be found on pages 5-6 of the Office Action and those rejections assert that Postrel teaches a user may trade reward points from more than one merchant account (claim 2), Postrel teaches a purchaser may barter with other entities over the internet to trade points (claim 3), and Postrel teaches when various family members hold cards on the same account the points can be aggregated (claim 3). Respectfully, Postrel is focused on the accumulation of loyalty points and fails to provide any type of monitoring the reward to determine whether the transferability criteria of the reward have been met, and when the criteria have been met, transferring the reward from the end user and based on the transfer, reissuing the traded reward by the server, as recited by claim 1.
At least for the foregoing reasons, claim 1 and claims depending therefrom are nonobvious and patentable over the combination of Postrel and Alpdemir. Applicant therefore respectfully requests reconsideration and withdrawal of the rejections of claim 1 and claims depending therefrom under 35 U.S.C. §103.

Claim 15-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Walker (US 6,434,534) in view of Argue (US 2014/0156415) and further in view of Fitzpatrick (US 2008/0201305). Applicant respectfully submits that the combination of Walker, Argue, and Fitzpatrick fails to render claims 15-18 obvious under 35 U.S.C. § 103. Applicant has amended claim 15 to recite that the incentive based campaign management system comprises a server storing program instructions which when monitoring the reward to determine whether the transferability criteria of the reward have been met, and when the criteria have been met, transferring the reward from the end user, wherein the transferring of the reward comprises either (i) trading the reward for a second reward available for issuance by the server, (ii) trading the reward with a second reward issued to a second end user, or (iii) sharing the reward with one or more second end users, and, based on the transfer, reissuing the traded reward by the server.
Applicant respectfully submits that neither Walker, Argue, nor Fitzpatrick, alone or in combination, disclose the features of amended independent claim 15. For at least that reason, Applicant submits that Walker, Argue, and Fitzpatrick, alone or in combination, fail to render amended claim 15, or claims depending therefrom, obvious under 35 USC § 103. Applicant therefore respectfully requests reconsideration and that the rejection under 35 U.S.C. § 103 of claims 15-18 be withdrawn.
Applicant notes that claim 39 is amended herein to include subject matter substantially similar to that of independent claim 28, which is not subject to an art rejection. Accordingly, claim 39 and the claims depending therefrom are not obvious over Ito and Kumar. For at least these reasons, Applicant respectfully requests reconsideration and withdrawal of the rejections under 35 U.S.C. § 103.

Applicant’s amendments have been entered and the argument with respect to independent claims 1, and 15 is persuasive. The rejection of claims 1, 5-10, 12, 15-18, and 21-22 under 35 USC §103 has been withdrawn.

Allowable Subject Matter
Claims 1, 5-10, 12, 15-18, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
 35 USC 101
The Office finds that Applicant’s independent claims 1 and 15 comply with 35 U.S.C. 101 in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). Claim 1 is directed to a computer-implemented method, which would also pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible method or process. Claim 15 is considered patent eligible as it claims a computer, or apparatus.
Further, under Step 2A of the analysis the Office did not find that the claims recited an abstract idea, law of nature, or natural phenomenon. The claims do not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the claims do not recite a mental process because the claims, under its broadest reasonable interpretation, do not cover performance in the mind but for the recitation of generic computer components. The disclosed steps require actions by a processor that cannot be practically performed in the mind. Further, the claim does not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. In addition, the claims does not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible under 35 USC 101 because it does not recite a judicial exception. 
35 USC 103
With regard to independent claim 1, the closest prior art found by the Office of Postrel (US 2011/0010238 A1) and Alpdemir (US 2004/0006478 A1) do not teach at least, individually or in combination, all of the limitations of the independent claim.
The Office is unaware of any references that teach, individually or without an unreasonable combination of references, the system and method comprising the following elements:
monitoring the reward to determine whether the transferability criteria of the reward have been met, and when the criteria have been met, transferring the reward from the end user, wherein the transferring of the reward comprises either (i) trading the reward for a second reward available for issuance by the server, (ii) trading the reward with a second reward issued to a second end user, or (iii) sharing the reward with one or more second end users, and, based on the transfer, reissuing the traded reward by the server;
monitoring the reward and dynamically modifying at least one of the number of redemptions, the time period in which the reward may be redeemed, and the transferability criteria subsequent to issuing the reward based on the terms for modifying the reward being satisfied.
With regard to independent claim 15, the closest prior art found by the Office of Walker (US 6,434,534), Argue (US 2014/0156415), and Fitzpatrick (US 2008/0201305) do not teach at least, individually or in combination, all of the limitations of the independent claim.
The Office is unaware of any references that teach, individually or without an unreasonable combination of references, the system and method comprising the following elements:
receive input from a client presentation device via one of the application programming interfaces to create a set of campaigns including a reward wherein the reward comprising transferability criteria;
monitoring the reward to determine whether the transferability criteria of the reward have been met, and when the criteria have been met, transferring the reward from the end user, wherein the transferring of the reward comprises either (i) trading the reward for a second reward available for issuance by the server, (ii) trading the reward with a second reward issued to a second end user, or (iii) sharing the reward with one or more second end users, and, based on the transfer, reissuing the traded reward by the server. 

These unique features render the claims allowable. Dependent claims 5-10, 12, 16-18, and 21-22 are also allowable based on a rationale similar to the independent claim from which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C JOHNSON whose telephone number is (571)272-6450.  The examiner can normally be reached on Monday - Friday; 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT C JOHNSON/Examiner, Art Unit 3682                                                                                                                                                                                                        
/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682